 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL RICHARDSON,                              No. 2:17-cv-01838 JAM AC (PS)
12                      Plaintiff,
13          v.                                        ORDER
14   XAVIER BECERRA,
15                      Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On March 6, 2018, the magistrate judge filed findings and recommendations herein which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 24. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 27. Defendant filed a response to the

23   objections to the findings and recommendations. ECF No. 28.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 6, 2018, are adopted in full; and

28          2. Defendant’s motion to dismiss (ECF No. 8) is granted and plaintiff’s claims six
                                                      1
 1   through nine are dismissed without leave to amend. See Fed. R. Civ. P. 41(b); Local Rule 110.
 2
     October 24, 2018 
 3
                                                        John A. Mendez_________________ 
 4
                                                        United States District Court Judge 
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
